Opinion issued March 22, 2012

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00222-CR
———————————
In re Deon Joseph Johnson, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator,
Deon Joseph Johnson, has filed a pro se petition for writ of mandamus.  Relator seeks the writ of mandamus to compel
the trial court to rule on his “Motion to Enter Judgment and Sentence Nunc Pro Tunc.”[*]  
Relator’s petition is procedurally defective.
 See, e.g., Tex. R. App. P. 9.5(a), (d), (e) (requiring
proof that copies of documents presented to court for filing were served on all
parties to proceeding); Tex. R. App. P.
52.3(a) (requiring that petition include complete list of parties and names and
addresses of counsel); Tex. R. App. P. 52.3(b)–(f)
(requiring that petition include table of contents, index of authorities,
statement of case, statement of jurisdiction, and issues presented); Tex. R. App. P. 52.3(h) (requiring that
petition include appropriate citations to authorities and appendix or record
materials); Tex. R. App. P.
52.3(j) (requiring that relator certify he reviewed petition and concluded that
every factual statement is supported by competent evidence included in appendix
or record); Tex. R. App. P.
52.3(k) (requiring that appendix include certified or sworn copy of any
document showing matter complained of); Tex.
R. App. P. 52.7(requiring
relator to file record with petition).
          Accordingly,
we deny the petition for writ of mandamus.
PER CURIAM
 
Panel
consists of Justices Jennings, Massengale, and Huddle.
Do
not publish.   Tex. R.
App. P. 47.2(b).




[*]
        The underlying case is No.
1126842, in the 248th District Court of Harris County, Texas.  The respondent is the Honorable Joan
Campbell.